Citation Nr: 0526216	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury (other than headaches).

2.  Evaluation of residuals of a low back injury, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his cousin




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to April 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Atlanta, Georgia.  In October 2003, the Board 
remanded the claims for further development.

The issue of service connection for residuals of a head 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of a low back injury has been manifested by 
functional use to 40 degrees of forward flexion, 18 degrees 
of extension, 22 degrees of right lateral flexion, 19 degrees 
of left lateral flexion, 22 degrees of right lateral 
rotation, and 15 degrees of left lateral rotation.  The 
residuals of a low back injury has not been manifested by a 
separate neurologic disorder or by incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a low back injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the September 2001 rating action was 
promulgated did VA in March 2004 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  VA also asked the veteran to submit any 
evidence in his possession that he thought would support his 
claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain and to submit any 
evidence in his possession.  In that regard, VA obtained 
additional VA medical records.  Also, the veteran was 
afforded another VA examination.  The timing-of-notice error 
was sufficiently remedied by the process carried after the 
March 2004 VCAA letter so as to provide the veteran with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudications.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran has submitted private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Furthermore, the September 2001 rating 
decision, the October 2001 statement of the case (SOC), and 
the July 2002 and March 2005 supplemental statements of the 
case (SSOCs) informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).  

By a March 2005 letter, VA informed the veteran that he had a 
period of 60 days for comments regarding any additional 
information; that if he did not respond within 60 days, his 
case would be forwarded to the Board; and that in effect, if 
he did not respond, VA would not undertake any further 
development on his claims.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran was afforded a VA examination in July 2001.  He 
complained of low back pain and right hip pain.  He reported 
weakness, fatigue, lack of endurance, and stiffness.  He 
indicated that his symptoms occurred daily and lasted for 
several hours.  He described them as ranging from distressing 
to excruciating.  He claimed that his symptoms restricted his 
mobility.  Physical examination revealed that the lumbar 
spine showed no muscle spasms.  He was tender in the right 
and left lumbar regions.  Range of motion testing showed the 
following: forward flexion was to 40 degrees; extension was 
to 18 degrees; right lateral flexion was to 37 degrees; left 
lateral flexion was to 36 degrees; right lateral rotation was 
to 26 degrees; and left lateral rotation was to 32 degrees.  
Range of motion in the lumbar spine was limited by pain and 
weakness.  There was no fatigue, lack of endurance, or 
incoordination.  Neurological examination showed that 
coordination was normal.  Lower extremity motor function was 
5/5 throughout except for right hip flexion, which was 4/5.  
No sensory deficits were appreciated.  Reflexes were 1+.  X-
rays of the lumbar spine were normal.  The diagnosis was back 
contusion.  The examiner indicated that the objective factors 
included the veteran's history and physical examination.

Private medical records reflect that the veteran was treated 
for pain and numbness in his knees in October 2001.  In 
February 2002, the impressions included chronic back pain.  
In April 2002, the veteran complained of back and hip spasms.  
Physical examination revealed that there was a myospasm in 
the right lower back; that there was limited forward bending; 
that there was weakness in the right lower extremity, which 
was most likely related to the L5 pars; and that deep tendon 
reflexes were 2+.   The impressions included acute or chronic 
right low back pain.

At a March 2002 hearing held at the RO before a Decision 
Review Officer, the veteran testified that he had severe pain 
in his back six to eight times a day and that prolonged 
sitting or standing hurt.

VA medical records show that in June 2002 the veteran 
complained of muscle spasms in the right lumbar area.  A 
physical examination of that area revealed a stiff muscle 
with spasms.  The impression was muscle spasms.  In March 
2003, the veteran complained of chronic intermittent spasms 
in his right paraspinals since his accident in 1999.  He 
reported no major radiation to the lower extremities.  
Physical examination was only remarkable for tenderness 
throughout the paraspinals on the right side.  There was no 
hypertonicity on that side and no trigger points.  The 
assessment was questionable low back pain with associated 
spasms.  In April 2003, it was reported that lumbar spine X-
rays taken in March 2003 were negative.  In May 2003, the 
veteran complained of back pain with radiating pain to the 
right leg and associated with tingling and numbness.  He 
denied any weakness.  Physical examination revealed lower 
lumbar paraspinal tenderness.  The neurologic evaluation 
showed no focal deficits.  The diagnosis was lumbar strain.  
In August 2003, the veteran reported that he had muscle spasm 
from the neck to the back, which was mostly on the right 
side.  In February and March 2004 the veteran complained of 
muscle spasm with numbness and tingling.  Later in March 2004 
the veteran reported a muscle spasm in the right lower 
extremity.  Physical examination revealed no fluctuation or 
swelling in the lumbar spine and no tenderness on percussion.  
The assessment was muscle spasm.

The veteran underwent a VA orthopedic examination in February 
2005.  He reported that he had been experiencing some 
worsening back pain over the last couple of years.  He added 
that he occasionally had pain that shot toward the paraspinal 
regions of the lumbar spine but that it radiated no farther 
than those regions.  On physical examination, the range of 
motion testing was the following: forward flexion was to 95 
degrees; extension was to 30 degrees; left lateral flexion 
was to 25 degrees; right lateral flexion was to 30 degrees; 
left lateral rotation was to 20 degrees; and right lateral 
rotation was to 30 degrees.  He had mild pain with motion.  
He had 5/5 strength bilaterally in the quadriceps, 
hamstrings, ankle dorsiflexors, ankle plantar flexors, and 
extensor hallucis longus.  Sensation was intact to light 
touch in all distributions of the lower extremities.  
Proprioception was intact in both lower extremities.  There 
was no clonus in either lower extremities.  He had 2+ and 
symmetric patellar and Achilles reflexes bilaterally.  He 
stood up straight and did not have ankylosis.  The veteran's 
gait was normal, but he ambulated slowly and walked with a 
cane, which he reported was due to back pain.  Lumbar X-rays 
revealed minimal L5-S1 degenerative disc disease.  

The examiner's impression was minimal L5-S1 degenerative disc 
disease.  The examiner reported additional limitation 
following repetitive use included fatigue, weakness, 
incoordination, and an approximate 25 percent decrease in 
range of motion.  The examiner indicated that additional 
limitation during flare-ups, which occurred daily, involved 
fatigue, incoordination, weakness, and approximately 25 
percent decrease in range of motion.  The examiner noted that 
the veteran did not have any spasm of the paraspinals of the 
lumbar region.  The examiner added that he did not currently 
have any detectable weakness in the lower extremities, but 
that he did have some tenderness in the paraspinal region of 
the lumbar spine and painful motion.  The examiner reported 
that the neurologic examination revealed sensory and motor 
were intact in the lower extremities.  The examiner noted 
that the veteran stated that he had had no incapacitating 
episodes during the past twelve months, but that he had had 
flare-ups daily, which could occur and last for two to three 
hours until he sat down and rest.  

III.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  Subject to the provisions of 
38 U.S.C.A. § 5101, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002, and September 26, 2003.  
The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain were also amended effective 
September 26, 2003.  

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced with little 
intermittent relief and is manifested by persistent symptoms 
that are compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the previous criteria for limitation of motion of the 
lumbar spine (effective prior to September 26, 2003), 10, 20 
percent and 40 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code. 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

Under the previous criteria for lumbosacral strain, a 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation requires severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Under the revised regulations, 
intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  69 Fed. Reg. 32,449, 32,450 
(June 10, 2004); 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003).  
Under these regulations, the back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).
 
IV. Analysis

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

The veteran is receiving a 20 percent rating for residuals of 
a back injury under old Diagnostic Code 5292.  In order to 
warrant an increased rating, there must be an actual or 
functional equivalent of severe limitation of motion, or 
forward flexion of the thoracolumbar spine is actually or 
functionally 30 degrees or less.  In regard to the new 
criteria for limitation of motion, the Board notes that pain 
is taken into account in evaluating limitation of motion.  
See 38 C.F.R. § 4.71a (2004).  

At the July 2001 VA examination, range of motion testing 
showed the following: forward flexion was to 40 degrees; 
extension was to 18 degrees; right lateral flexion was to 37 
degrees; left lateral flexion was to 36 degrees; right 
lateral rotation was to 26 degrees; and left lateral rotation 
was to 32 degrees.  Range of motion in the lumbar spine was 
limited by pain and weakness.  There was no fatigue, lack of 
endurance, or incoordination.  At the February 2005 VA 
examination, the range of motion testing was the following: 
forward flexion was to 95 degrees; extension was to 30 
degrees; left lateral flexion was to 25 degrees; right 
lateral flexion was to 30 degrees; left lateral rotation was 
to 20 degrees; and right lateral rotation was to 30 degrees.  
He had mild pain with motion.  The February 2005 examiner 
reported additional limitation following repetitive use 
included fatigue, weakness, incoordination, and an 
approximate 25 percent decrease in range of motion.  The 
examiner indicated that additional limitation during flare-
ups, which occurred daily, involved fatigue, incoordination, 
weakness, and approximately 25 percent decrease in range of 
motion.

In short, the most favorable evidence shows that the veteran 
has the following functional lumbar spine range of motion: 
forward flexion is to 40 degrees; extension is to 18 degrees; 
right lateral flexion is to 22 degrees (75 percent of 30 
degrees); left lateral flexion is to 19 degrees (75 percent 
of 25 degrees); right lateral rotation is to 22 degrees (75 
percent of 30 degrees); and left lateral rotation is to 15 
degrees (75 percent of 20 degrees).  Based on the above-
mentioned medical evidence, the findings do not demonstrate 
symptomatology that equates to, in general, a severe 
limitation of motion or, in particular, limitation of forward 
flexion to 30 degrees or less, even with full consideration 
of functional loss including pain, fatigue, weakness, and 
incoordination on use or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Therefore, a rating in excess of 20 
percent under the old criteria of Diagnostic Code 5292 or the 
new criteria for rating spine disorders is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to severe limitation of 
motion or 30 degrees or less of forward flexion.  Rather, the 
veteran retains functional use to 40 degrees of forward 
flexion, 18 degrees of extension, 22 degrees of right lateral 
flexion, 19 degrees of left lateral flexion, 22 degrees of 
right lateral rotation, and 15 degrees of left lateral 
rotation.  The veteran has not subjectively established a 
functional restriction to severe limitation of motion or 30 
degrees or less of forward flexion, and the objective 
evidence reflects far better range of motion and functional 
ability.

As lumbar strain has been diagnosed, the Board will consider 
whether a higher rating is warranted based on the old 
criteria for rating lumbosacral strain.  While the veteran 
has only functional use to 40 degrees of forward flexion, 22 
degrees of right lateral flexion, and 19 degrees of left 
lateral flexion, X-rays of the lumbar spine revealed no 
osteoarthritic changes or narrowing or irregularity of the 
joint space.  In sum, there is no evidence of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Since degenerative disc disease of the lumbar spine has been 
diagnosed, the Board will consider whether a higher rating is 
warranted based on the criteria for rating intervertebral 
disc syndrome.  In order to warrant a higher rating under the 
original criteria for rating intervertebral disc syndrome, 
the veteran must have severe intervertebral disc syndrome 
manifested by recurring attacks with intermittent relief or 
be entitled to a separate rating for a neurological disorder.  
See Bierman v Brown, 6 Vet. App. 125 (1994).  While the 
veteran had complaints of numbness in the lower extremities 
prior to the February 2005 VA examination, degenerative disc 
disease of the lumbar spine was not diagnosed until that 
examination.  In that regard, lumbar spine X-rays taken at 
the July 2001 VA examination were normal.  Also, in April 
2003 it was reported that lumbar spine X-rays taken in March 
2003 were normal.  Even assuming that the veteran has had 
degenerative disc disease well prior to the February 2005 VA 
examination, there is no evidence that he has had severe 
degenerative disc disease manifested by recurring attacks 
with intermittent relief.  In that regard, the Board notes 
that the report of the July 2001 VA examination and the 
treatment records prior to the February 2005 VA examination 
do not reflect a diagnosis of degenerative disc disease of 
the lumbar spine.  

At the February 2005 VA examination, the veteran reported 
that he had flare-ups daily, but medical records do not 
reflect any treatment of degenerative disc disease.  The 
February 2005 VA examination reflects that the veteran had 
some tenderness in the paraspinal region of the lumbar spine 
and painful motion but no spasm of the paraspinals of the 
lumbar region.  The veteran reported that the pain did not 
radiate beyond the paraspinal regions of the lumbar spine.  
The veteran also denied having any incapacitating episodes 
during the past twelve months.  Physical examination revealed 
that he had 5/5 strength bilaterally in the quadriceps, 
hamstrings, ankle dorsiflexors, ankle plantar flexors, and 
extensor hallucis longus.  Sensation was intact to light 
touch in all distributions of the lower extremities.  
Proprioception was intact in both lower extremities.  There 
was no clonus in either lower extremities.  He had 2+ and 
symmetric patellar and Achilles reflexes bilaterally.  He 
stood up straight and did not have ankylosis.  The veteran's 
gait was normal, but he ambulated slowly and walked with a 
cane, which he attributed to back pain.  The examiner 
diagnosed minimal L5-S1 degenerative disc disease. 

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, based on the above-
mentioned medical evidence, the findings do not demonstrate 
symptomatology showing that the veteran has severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.

As for a separate rating for a neurological disorder, the 
report of the July 2001 VA examination and the treatment 
records prior to the February 2005 VA examination do not 
reveal a neurological disorder related to degenerative disc 
disease of the lumbar spine.  The February 2005 VA examiner 
reported that the neurologic examination revealed sensory and 
motor were intact in the lower extremities.  Accordingly, a 
separate rating for a neurological disorder is not warranted.

Under the new criteria, the chronic orthopedic and 
neurological manifestations are 20 percent disabling because 
the lumbar spine limitation of motion is rated as 20 percent 
disabling and because there are no separately rated 
neurological manifestations.  Under the new criteria, a 
higher rating is warranted if the veteran has incapacitating 
episodes having a total duration of at least four weeks.  In 
this case, at the February 2005 VA examination, the veteran 
denied any episodes of any incapacitating episodes during the 
past 12 months.  Also, medical records do not reflect any 
prescribing of bed rest by a physician or, for that matter, 
any treatment by a physician.  Therefore, a higher rating on 
the basis of the total duration of incapacitating episodes is 
not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's lumbar spine disability has 
caused a marked interference with his employment, or that 
such has required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Although the veteran is 
unemployed, the Board notes that the disability rating 
assigned for the service-connected lumbar spine disability 
contemplates a level of interference with employment 
associated with the degree of disability demonstrated.  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted.


ORDER

An evaluation in excess of 20 percent for residuals of a low 
back injury is denied.


REMAND

In October 2003 the Board remanded the issue of service 
connection for residuals of a head injury.  However, the 
March 2005 rating decision reflects that the AMC adjudicated 
the issue of a compensable rating for chronic daily headaches 
due to head trauma and assigned a 10 percent rating for the 
disorder.  Service connection had already been in effect for 
headaches, and readdressing the already service-connected 
disability did not end the appeal.  Therefore, the AMC did 
not comply with the directives of the October 2003 Board 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, the March 2004 VA examination did not address all the 
symptoms linked by the July 2001 VA examiner to the in-
service head injury.  Consequently, another VA examination 
with a medical opinion is necessary.  

Accordingly, this case is remanded for the following:

The AMC should schedule the veteran for a 
VA neurological examination.  The 
examiner should indicate whether the 
veteran has a disorder or disorders 
manifested by memory impairment and/or 
depressive symptoms, and if so, the 
examiner should it is as least as likely 
as not that such a disorder or disorders 
are related to active service, including 
the head injury in September 1999.  The 
examiner should indicate whether the 
veteran has a disorder manifested by 
speech impairment, and if so, the 
examiner should it is as least as likely 
as not that such a disorder is related to 
active service, including the head injury 
in September 1999.  The examiner should 
indicate whether the veteran has a 
disorder or disorders manifested by 
erectile dysfunction, occasional bladder 
incontinence, and/or lower motor 
weakness, and if so, the examiner should 
it is as least as likely as not that such 
a disorder or disorders are related to 
active service, including the head injury 
in September 1999.  The examiner should 
indicate whether the veteran has an eye 
disorder, and if so, the examiner should 
it is as least as likely as not that such 
a disorder or disorders are related to 
active service, including the head injury 
in September 1999.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


